Citation Nr: 1637240	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability, to include as secondary to service-connected bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.P.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2015, the Veteran and D.P. testified at a Board hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A copy of the hearing transcript is associated with the claims file.  The Board finds that the requirements for 38 C.F.R. 3.103(c)(2), regarding hearings, were met.  See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms and diagnoses required for service connection.  In particular, the VLJ and the Veteran's representative sought testimony regarding the onset of hearing difficulties.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, since the July 2015 hearing, the Board remanded to the Agency of Original Jurisdiction (AOJ) in October 2015 for further development of the issue on appeal.  The AOJ substantially complied with the Board's remand requests.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may adjudicate the claim based on the current record.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss disability did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service or service-connected otitis externa.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contends that he has current bilateral hearing loss that is related to his in-service exposure to noise or, alternatively, secondary to his service-connected otitis externa.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Dermatitis and sciatica are not included in the list of chronic disabilities. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).   Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In the instant case, the March 2008 VA examination report demonstrates that the Veteran has a current left ear hearing loss, as defined by VA regulation.  However, the examination report does not indicate qualifying audiogram findings to establish a current right ear hearing loss.  In the October 2015 remand, the Board asked the VA examiner to clarify whether the Veteran had right ear hearing loss.  The Board acknowledges that the examiner did not answer the question.  However, the Veteran is not prejudiced by the error because, as explained below, even if the Board resolves doubt in his favor and finds that the Veteran has current right ear hearing loss, the claim fails for a lack of nexus to service or service-connected disability.

With respect to in-service noise exposure, the Board finds there is no dispute that the Veteran was exposed to significant noise in service when he served in infantry, drove heavy equipment, trucks, and tanks, and was exposed to live fire, all without ear protection.  In fact, he is in receipt of service connection for tinnitus based upon such in-service noise exposure.

Regarding presumptive service connection for hearing loss, the first indication of qualifying hearing loss was in September 2006, more than one year post-service.  See September 2006 VA outpatient treatment record as well as VA examination reports dated in March 2008 (audiological examination) and October 2008 (ear disease).  Consequently, the Veteran is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.

With respect to direct service connection, when examined in connection with his claim for benefits, in March 2008, the Veteran was diagnosed with bilateral sensorineural hearing loss although as noted above the pure tone threshold findings for the right ear, arguably do not meet the criteria required under 38 C.F.R. § 3.385.  The Board acknowledges that the March 2008 VA examination report did not expressly address direct service connection and to the extent that the March 2008 VA opinion was inadequate regarding the direct service connection opinion, such inadequacy was resolved by the October 2014 VA examiner.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In October 2014, a VA addendum opinion was obtained and the examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  The examiner explained that the Veteran's hearing loss on service separation was no worse than it was on entry.  The examiner also based the opinion on the fact that current literature is consistent with noise-induced hearing loss occurring at the time of the exposure and not subsequently.  

The Board notes that review of the service entrance and separation audiogram findings reveals that the Veteran's hearing acuity appears to have improved during service.  In this regard, the March 1978 service entrance examination report showed auditory thresholds as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
Not tested
30
LEFT
35
25
20
Not tested
35

In contrast, the November 1980 service separation examination report showed auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
10
10
10
10
15


As the October 2014 VA examiner's opinion is consistent with the evidence of record and is based upon current, medical literature, the Board finds that the opinion is adequate and the Board places a high probative value on the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Next, with regard to the Veteran's contention that his hearing loss is caused or aggravated by his service-connected otitis externa, the Board finds that the claim fails for lack of a relationship.  In this regard, the March 2008 VA examiner opined that hearing loss caused by otitis externa would be conductive or mixed in nature, not sensorineural.  The Board acknowledges that the March 2008 VA examination report did not adequately explain the basis for the negative opinion regarding secondary service connection.  To the extent that the March 2008 VA opinion was inadequate with respect to the secondary service connection theory of entitlement, such inadequacy was resolved by the November 2015 VA examiner.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In accordance with the October 2015 remand, the November 2015 VA examiner further explained that the Veteran's sensorineural hearing loss was less likely than not caused or aggravated by the service connected otitis externa because the root cause of sensorineural hearing loss is in a completely different part of the anatomy than that of the service-connected otitis externa.  Specifically, the examiner explained that sensorineural hearing loss is a problem with the inner ear, vestibulocochlear nerve (cranial nerve VIII), or central auditory processing centers of the brain, and that the otitis externa is an infection of the ear canal.  As the November 2015 VA examiner's opinion is consistent with the evidence of record, based upon review of the Veteran's pertinent records, and offers a clear explanation for the basis of the opinion, based on current scientific findings, the Board finds that the opinion is adequate and the Board places a high probative value on the opinion.  See Nieves- Rodriguez supra.

There are no medical opinions of record in support of the claim for service connection.  The Board acknowledges that the Veteran believes he has bilateral hearing loss that is related to service or his service-connected otitis externa; however, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his hearing loss.  In this regard, the Veteran is competent to report a history of in-service noise exposure and report the onset of his symptoms as well as report that he recalled being told by his lieutenant on service separation that he had hearing loss.  See Hearing Transcript pages 19-20.  Similarly, D.P. is competent to offer statements regarding her observations of the Veteran's hearing loss symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran and D.P. are lay persons who lack the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as hearing loss.  As such, they are not competent to diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of the Veteran's current hearing loss disability.  Therefore, any statements in this regard are not probative.

The Board finds that weight of the evidence is against the claim for service connection for bilateral hearing loss.  In this regard, the only competent opinions of record are against the claim.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for bilateral hearing loss cannot be granted. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.   See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for bilateral hearing loss disability, is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


